PER CURIAM.
On July 17, 1946, appellant, who had been convicted on June 6, 1942, on his *890plea of guilty, of transporting in. interstate commerce $75,000 worth of stolen jewels, and sentenced to serve eight years in the penitentiary, filed a petition in the sentencing court to vacate the judgment and sentence. In the nature of a writ of error coram nobis, it purported to present matters which showed that in his trial and sentence defendant had been deprived of due process of law. The district judge, of the opinion that the matters alleged as grounds for vacation of the judgment were, as matter of law, insufficient, and that the petition should be denied, sustained the motion of the United States to dismiss it, and it was accordingly dismissed. Appellant is here complaining of that dismissal as error. We do not think so. On the contrary, we think it clear that the judgment was right and should be affirmed.
Affirmed.